PER CURIAM.
The record conclusively shows that the plea bargain in this case was only that, in exchange for appellant’s pleas of guilty to two counts of burglary, his sentences would run concurrently with any sentence he might receive in Alabama, where other charges were pending against him. There was no agreement that appellant’s sentences on the burglary counts would also run concurrently; therefore, the order of the trial court denying the motion to vacate sentence is affirmed.
ROBERT P. SMITH, Jr., ERVIN and BOOTH, JJ., concur.